Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claims 1-2, 4-8, 10-12 are rejected under 35 USC 103(a) as being unpatentable over Du et al. “Review of User Parameter-Free Robust Adaptive Beamforming Algorithms” in view of Xu et al. “Adaptive Techniques for MIMO Radar” and further in view of Loghin et al. US 2020/0295817. Both of these NPL references are of record in Applicant’s IDS filed 1/6/20. 
     As to claim 1, Du teaches a method of performing beamforming (abstract), comprising: applying matched filtering to each of a plurality of received signals to generate a partial virtual antenna array output for a radar system (section I, left column); performing, using the partial virtual antenna array output, delay-and-sum (DAS) beamforming to generate a number of DAS beamforming outputs that represents an initial power spectrum estimation associated with the plurality of received signals (esp. c.f. section C.MW on pg.364 right col, pg.365 left column section IV, and pg.365 right col. below table II, teaching DAS-mechanics), generating beamforming data based on an iterative adaptive approach (IAA) that includes a number of iterations using the initial power spectrum estimation as an initial power estimation, and iteratively updating and evaluating the initial power estimation in one of a plurality of different beam directions (see pg.4, section B. IAA-ML, and section V teaching IAA mechanics on pgs.365-367).
Du doesn’t expressly teach the beamforming is for MIMO radars. 
However, please N.B., beamforming for MIMO is well-known technology, e.g. c.f. Xu (section 3 teaches adaptive beamforming as applied to MIMO radars see pg.259 3.1 Capon and 3.2 APES and 3.3 CAPES, also see section 1 MIMO radars on pg.258 left col.).
It would be obvious for a skilled artisan to apply the beamforming of Du to MIMO technology as taught by Xu for the benefit of reducing array errors while applying beamforming to MIMO technology to achieve accurate parameter estimation and superior interference/jamming suppression performance. 
While the cited prior art further teaches wherein the initial power spectrum estimation comprises a size (see section 4.1 RCB of Xu), the cited art doesn’t expressly specify the concept of equal to the number of receive antennas Nrx. However, please N.B., the gist of transmit/receive antennas for the mimo array and the necessary parameters are provided in section 5 of Xu. It is implicit that therefore the power requirement is some modulation of the transmit/receive antennas. 
However, Loghin is used as a teaching reference to demonstrate the concept of equaling the number of receive antennas and transmit antennas, the number of beamforming outputs having size equal to number of receive antennas, and the concept of a threshold number of iterations being performed (esp. c.f. [0138, 0173-0174, 0176-0180, 0183]).     
It would be obvious to modify the cited art by modulating the power requirement and size requirement as taught by Loghin in order to generate the beamforming data as desired.  
     As to claim 2, the cited art teaches the method of claim 1, wherein the MIMO radar system includes a number of transmit antennas Ntx, and a number of receive antennas Nrx, and wherein the virtual antenna array output has a size equal to a multiplication of the number of transmit antennas and the number or receive antennas (Ntx)(Nrx)—esp. c.f. Xu abstract, section 1-2 teaching multiple transmit/receive antennas and output dynamics for those antennas in section 5. N.B., the specific output size does not appear to be mentioned, however, the gist of transmit/receive antennas for the mimo array and the necessary input parameters are provided in section 5 of Xu. It is implicit that therefore the output is some modulation of the transmit/receive antennas. It would be obvious to modify the cited art by modulating the output size as desired as per calibration and correlation requirement.              As to claim 4, the cited art teaches the method of claim 1, wherein generating the beamforming data includes initially estimating a covariance (COV) matrix using the initial power spectrum estimation, and iteratively re-estimating the COV matrix as the initial power estimation is iteratively updated and evaluated (c.f. covariance matrix (1) and (2) in Xu as applied to the beamforming, see section 3.1 (5) and section 4.2 DCRB (14) of Xu, also see Du section I, the gist of power estimation is covered, likewise, c.f. section C MW regarding power estimation method and section A.IAA regarding signal power estimates). The specific mechanics of using COV matrix are obvious to modulate because the technique of COV matrix is well-known in the art. It would therefore be obvious to modify the cited art to adopt the matrix as recited to fit the formulation as desired.      As to claim 5, the cited art teaches the method of claim 1, wherein generating the beamforming data includes, for each of the number of iterations, updating and evaluating the initial power estimation in one of the plurality of different beam directions over a predetermined number of spectrum samples (no specific number of samples is recited so any number, including zero suffices; in this case, this claim does not appear to add any positive, active limitations; in any case, please N.B., the concept of  iterative beamforming is discussed in Du see pg.4, section B. IAA-ML, and section V teaching IAA mechanics on pgs.365-367 also see Du section I, the gist of power estimation is covered, likewise, c.f. section C MW regarding power estimation method and section A.IAA regarding signal power estimates).     As to claim 6, the cited art teaches the method of claim 1, wherein generating the beamforming data includes repeating updating and evaluating the initial power estimation for each one of the plurality of different beam directions for each of the plurality of different beam directions (see Du section I, the gist of power estimation is covered, likewise, c.f. section C MW regarding power estimation method and section A.IAA regarding signal power estimates).     As to claim 7, Du teaches performing beamforming (abstract), comprising: applying matched filtering to each of a plurality of received signals to generate a partial virtual antenna array output for a radar system (section I, left column); performing, using the partial virtual antenna array output, delay-and-sum (DAS) beamforming to generate a number of DAS beamforming outputs that represent an initial power spectrum estimation associated with the plurality of received signals (esp. c.f. section C.MW on pg.364 right col, pg.365 left column section IV, and pg.365 right col. below table II, teaching DAS-mechanics), generating beamforming data based on an iterative adaptive approach (IAA) that includes a number of iterations using the initial power spectrum estimation as an initial power estimation, and iteratively updating and evaluating the initial power estimation in one of a plurality of different beam directions (see pg.4, section B. IAA-ML, and section V teaching IAA mechanics on pgs.365-367).
Du doesn’t expressly teach the beamforming is for MIMO radars. 
However, please N.B., beamforming for MIMO is well-known technology, e.g. c.f. Xu (section 3 teaches adaptive beamforming as applied to MIMO radars see pg.259 3.1 Capon and 3.2 APES and 3.3 CAPES, also see section 1 MIMO radars on pg.258 left col.).
It would be obvious for a skilled artisan to apply the beamforming of Du to MIMO technology as taught by Xu for the benefit of reducing array errors while applying beamforming to MIMO technology to achieve accurate parameter estimation and superior interference/jamming suppression performance. 
The cited prior art doesn’t expressly teach non-transitory computer-readable media executing instructions to cause processors to perform the beamforming taught by Du and Xu. However, please N.B., non-transitory computer-readable media executing instructions to cause processors to perform the beamforming is well-known in the art. It would be obvious to modify the cited prior art by adapting the teachings to modern wireless applications in tangent with MIMO radar to use the recited non-transitory computer-readable media. 
While the cited prior art further teaches wherein the initial power spectrum estimation comprises a size (see section 4.1 RCB of Xu), the cited art doesn’t expressly specify the concept of equal to the number of receive antennas Nrx. However, please N.B., the gist of transmit/receive antennas for the mimo array and the necessary parameters are provided in section 5 of Xu. It is implicit that therefore the power requirement is some modulation of the transmit/receive antennas. 
However, Loghin is used as a teaching reference to demonstrate the concept of equaling the number of receive antennas and transmit antennas, the number of beamforming outputs having size equal to number of receive antennas, and the concept of a threshold number of iterations being performed (esp. c.f. [0138, 0173-0174, 0176-0180, 0183]).     
It would be obvious to modify the cited art by modulating the power requirement and size requirement as taught by Loghin in order to generate the beamforming data as desired.  
     As to claim 8, the cited art teaches claim 7, wherein the MIMO radar system includes a number of transmit antennas Ntx, and a number of receive antennas Nrx, and wherein the virtual antenna array output has a size equal to a multiplication of the number of transmit antennas and the number or receive antennas (Ntx)(Nrx)—esp. c.f. Xu abstract, section 1-2 teaching multiple transmit/receive antennas and output dynamics for those antennas in section 5. N.B., the specific output size does not appear to be mentioned, however, the gist of transmit/receive antennas for the mimo array and the necessary input parameters are provided in section 5 of Xu. It is implicit that therefore the output is some modulation of the transmit/receive antennas. It would be obvious to modify the cited art by modulating the output size as desired as per calibration and correlation requirement.         As to claim 10, the cited art teaches claim 7, wherein generating the beamforming data includes initially estimating a covariance (COV) matrix using the initial power spectrum estimation, and iteratively re-estimating the COV matrix as the initial power estimation is iteratively updated and evaluated (c.f. covariance matrix (1) and (2) in Xu as applied to the beamforming, see section 3.1 (5) and section 4.2 DCRB (14) of Xu, also see Du section I, the gist of power estimation is covered, likewise, c.f. section C MW regarding power estimation method and section A.IAA regarding signal power estimates). The specific mechanics of using COV matrix are obvious to modulate because the technique of COV matrix is well-known in the art. It would therefore be obvious to modify the cited art to adopt the matrix as recited to fit the formulation as desired.      As to claim 11, the cited art teaches claim 7, wherein generating the beamforming data includes, for each of the number of iterations, updating and evaluating the initial power estimation in one of the plurality of different beam directions over a predetermined number of spectrum samples (no specific number of samples is recited so any number, including zero suffices; in this case, this claim does not appear to add any positive, active limitations; in any case, please N.B., the concept of  iterative beamforming is discussed in Du see pg.4, section B. IAA-ML, and section V teaching IAA mechanics on pgs.365-367 also see Du section I, the gist of power estimation is covered, likewise, c.f. section C MW regarding power estimation method and section A.IAA regarding signal power estimates).     As to claim 12, the cited art teaches claim 7, wherein generating the beamforming data includes repeating updating and evaluating the initial power estimation for each one of the plurality of different beam directions for each of the plurality of different beam directions (see Du section I, the gist of power estimation is covered, likewise, c.f. section C MW regarding power estimation method and section A.IAA regarding signal power estimates).
Allowable Subject Matter
Claims 13-24 are allowed. The mechanics of the beamforming iteration for each ROI with initial power spectrum estimation as that in beam space and for each of iterations for each ROI, iteratively updating the power until the estimation is performed for each active beam sector with each of the ROIs appears to be distinguished from the cited prior art. 

Claim Objections
Claims 25-26 are objected to for depending upon a rejected base claim (claim 1 or claim 7) but would otherwise be allowable. The mechanism of each receive antenna coupled to matched filters equal to transmit antenna number so that the act of applying the matched filtering toe ach received signals to generate partial virtual antenna array comprises applying for each receive antenna, the filtering via the number of matched filters so that virtual antenna array output ahs size equal to multiplication of number of transmit antennas and receive antennas is not considered by prior art. 

Response to Remarks
Applicant’s remarks filed 5/2/22 are considered respectfully moot in view of the new grounds of rejection necessitated by amendment. In particular, please N.B., Loghin et al. US 2020/0295817 teaches the concept of iteratively updating until threshold iterations is reached and having delay and sum beamform outputs having size equal to number of receive antennas. Applicant may recite subject matter from claims 25-26, for instance, to overcome cited art. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646